[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11065
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:06-cr-00101-KD-N-1



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,


                                 versus


HENRY CLIFFORD JOHNSON,

                                                    Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (March 6, 2020)

Before JORDAN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
      Henry Johnson appeals the 12-month term of supervised release that the

district court imposed upon revocation of his supervised release. Johnson argues

that his sentence exceeds the maximum term permitted by 18 U.S.C. § 3583. After

careful review, we affirm.

      Johnson pled guilty in 2006 to one count of possessing a firearm after having

been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). After serving a

term of imprisonment for that offense—a Class C felony—he began a term of

supervised release. A probation officer thereafter petitioned for the revocation of

Johnson’s supervised release, asserting that Johnson had violated the terms of his

supervised release by testing positive for cocaine and being charged with first

degree burglary, second degree burglary, and violating a domestic violence

protective order.

      Johnson waived his right to a revocation hearing and admitted the violations.

The district court found that Johnson violated the terms of his supervised release in

the manner asserted by the probation officer. The applicable guidelines range was

33 to 41 months, but the applicable statutory maximum sentence was 24 months

under 18 U.S.C. § 3583(e)(3) (providing a mandatory maximum sentence of two

years upon revocation of supervised release when the original offense of

conviction was a Class C felony). The district court sentenced Johnson to 24




                                          2
months’ imprisonment, followed by a 12-month term of supervised release.

Johnson did not object to his sentence. He now appeals.

      On appeal, Johnson argues that the district court erred in sentencing him to

12 months of supervised release following his 24-month term of incarceration. He

argues that under 18 U.S.C. § 3583(h) he may only be placed on supervised release

following his sentence if his sentence is less than the two-year statutory maximum

set forth in § 3583(e)(3). Since he was sentenced to the statutory maximum, he

argues that an additional term of supervised release was prohibited.

      Generally we review de novo the legality of a sentence imposed upon

revocation of supervised release. United States v. Cunningham, 800 F.3d 1290,

1291 (11th Cir. 2015). Nevertheless, when an objection to a sentence imposed

upon revocation of supervised release is raised for the first time on appeal, we

review that objection only for plain error. United States v. Gresham, 325 F.3d

1262, 1265 (11th Cir. 2003). Under this standard, an appellant must establish a

plain error that affected his substantial rights and seriously affected the fairness of

the judicial proceedings. Id.

      Post-imprisonment terms of supervised release are governed by 18 U.S.C.

§ 3583. Pursuant to this statute, a district court may revoke a term of supervised

release and impose a new term of imprisonment if it finds by a preponderance of

the evidence that the defendant violated a condition of his supervised release. 18


                                           3
U.S.C. § 3583(e)(3). When a district court revokes a defendant’s term of

supervised release and imposes a term of imprisonment, generally it may also

include a term of supervised release to follow the term of imprisonment. Id.

§ 3583(h).

      Before 2003, subsection (h) provided for a term of supervised release only in

cases where the term of imprisonment imposed upon revocation of supervised

release was less than the maximum term authorized under subsection (e)(3). See,

e.g., 18 U.S.C. § 3583(h) (2000). In 2003, however, Congress amended subsection

(h) by deleting the language that limited its application to cases where the sentence

imposed upon revocation was below the statutory maximum. See Prosecutorial

Remedies and Other Tools to end the Exploitation of Children Today Act of 2003

(“PROTECT Act”), Pub. L. No. 108-21, § 101, 117 Stat. 650, 651 (2003). Thus,

under the current version of subsection (h), a term of supervised release may be

imposed upon revocation so long as it does not exceed the maximum term of

supervised release that is authorized for the defendant’s original offense of

conviction, “less any term of imprisonment that was imposed upon revocation of

supervised release.” 18 U.S.C. § 3583(h).

      Johnson cannot show that the district court committed error, plain or

otherwise. Johnson was sentenced under the current version of subsection (h), not

the former version, which he cites in his brief. And the 12-month term of


                                          4
supervised release the district court imposed was not greater than the difference

between the maximum supervised-release term permitted for Johnson’s original

offense (36 months, pursuant to § 3583(b)(2)) and the length of the sentence

imposed upon revocation of supervised release (24 months). See id. Thus,

although Johnson received the statutory maximum term of imprisonment under

§ 3583(e)(3), the district court was authorized under § 3583(h) to impose a 12-

month term of supervised release to follow. We affirm.

      AFFIRMED.




                                         5